Citation Nr: 1317234	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  06-36 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral neuropathy and radiculopathy of the lower extremities. 

2.  Entitlement to service connection for a psychiatric disorder, to include on a secondary basis. 

3.  Entitlement to service connection for degenerative joint disease of the right knee, to include on a secondary basis. 

4.  Entitlement to service connection for degenerative joint disease of the left knee, to include on a secondary basis. 

5.  Entitlement to service connection for cervical spine disability, to include on a secondary basis. 

6.  Entitlement to service connection for bulging disc and herniation, to include on a secondary basis. 

7.  Entitlement to service connection for degenerative changes of the right ankle, to include on a secondary basis. 

8.  Entitlement to service connection for degenerative changes of the left ankle, to include on a secondary basis. 

9.  Entitlement to service connection for thoracic paravertebral myositis, also claimed as thoracic lordosis, to include on a secondary basis.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to January 2004.  He also has four months and one day of prior active service.  In addition, he had prior service with the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran was scheduled to appear for a RO hearing in June 2011.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  

In January 2013, the Board denied entitlement to service connection for hypercholesterolemia and a bilateral hip disability, as well as the claim for an increased rating for the service-connected low back disability.  The remaining claims identified above were remanded for further development and consideration. 

The issue of entitlement to service connection for a psychiatric condition, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's radiating pain down the lower extremities is a subjective complaint (symptom) that has not been attributed to an underlying diagnosed neurological disability.

2.  The weight of the competent evidence is against a conclusion that the Veteran has degenerative joint disease of the left and right knee that is etiologically related to service or service-connected low back disability; nor did arthritis manifest within one year of separation from service in January 2004. 

3.  The weight of the competent evidence is against a conclusion that the Veteran has a cervical spine disability that is etiologically related to service or service-connected low back disability; nor did arthritis manifest within one year of separation from service in January 2004.

4.  The weight of the competent evidence is against a conclusion that the Veteran has bulging disc and herniation that is etiologically related to service or service-connected low back disability.

5.  The weight of the competent evidence is against a conclusion that the Veteran has degenerative changes of the left and right ankle that are etiologically related to service or service-connected low back disability; nor did arthritis manifest within one year of separation from service in January 2004.

6.  The weight of the competent evidence is against a conclusion that the Veteran has thoracic paravertebral myositis that is etiologically related to service or service-connected low back disability.


CONCLUSIONS OF LAW

1.  Service connection for neuropathy and radiculopathy of the lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012). 

2.  Service connection for degenerative joint disease of the right knee is not warranted.  38 U.S.C.A. §§ 1110, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2012).

3.  Service connection for degenerative joint disease of the left knee is not warranted.  38 U.S.C.A. §§ 1110, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2012).

4.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2012).

5.  Service connection for bulging disc and herniation is not warranted.  38 U.S.C.A. §§ 1110, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2012).

6.  Service connection for degenerative changes of the right ankle is not warranted.  38 U.S.C.A. §§ 1110, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2012).

7.  Service connection for degenerative changes of the left ankle is not warranted.  38 U.S.C.A. §§ 1110, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2012).

8.  Service connection for thoracic paravertebral myositis is not warranted.  38 U.S.C.A. §§ 1110, 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The duty to notify was satisfied by an August 2009 letter which also advised the Veteran as to how disability ratings and effective dates are awarded, as required in Dingess.  See 19 Vet. App. at 486. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of Veteran's service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This was accomplished.  

Additionally, the Board also notes that actions requested in the prior remand have been undertaken.  Indeed, treatment records and additional examinations were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).   

Significantly, the record does not otherwise indicate any additional obtainable evidence that is necessary for a fair adjudication of the claims has been identified.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Analysis

Service Connection Claims 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

If arthritis is not diagnosed during service, but is present to a compensable degree within one year following separation from service, service connection is warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection also is available on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 


Neuropathy and Radiculopathy of the Lower Extremities

VA compensation examinations conducted in April 2005 and June 2005 were negative for any findings or diagnosis of neuropathy and radiculopathy of the lower extremities.  On September 2008 VA examination, the diagnoses included "clinical evidence of bilateral radiculopathy."  However, the physical examination found no loss of lower extremities muscle strength or atrophy.  Sensory examination was also normal.   

In a private medical statement, dated in July 2009, Nanette A. Ortiz, M.D. stated that the Veteran had numbness and pinprick sensation of the lower extremities, and requested that he be evaluated for neuropathy and radiculopathy of the lower extremities.  However, she did not diagnose any condition of the lower extremities.  

On a September 2009 VA examination, the examiner indicated there was normal muscle and neurologic findings.  

On a February 2013 VA examination, the VA examiner could not find any objective finding or evidence to support the diagnosis of bilateral lumbar radiculopathy.  The examiner also stated that he could not find anything in the September 2008 VA examination report to support the presence of neuropathy and radiculopathy of the lower extremities.

The Board places no probative weight on the opinion of the September 2008 VA examiner that the Veteran has neuropathy and radiculopathy of the lower extremities, in light of the normal neurological examinations of record, even the one conducted by that examiner in September 2008.  

A veteran is competent to report that he has pain.  However stating that he has a current neuropathy and radiculopathy of the lower extremities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is no competent evidence of a present disability manifested by or resulting in a diagnosed disease or disability.  A symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of neuropathy and radiculopathy of the lower extremities can be attributed, there is no basis to find a disability or disease for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

A reasonable doubt does not exist regarding the Veteran's neuropathy and radiculopathy of the lower extremities claim.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and it must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990). 

Musculoskeletal Conditions

In the July 2009 private medical statement mentioned above, Dr. Ortiz also stated that a "patient could present disc bulging and herniation, and degenerative problems at multiple articulations due to bad posture, loss of correct alignment and loss of spinal curvature."  Dr. Ortiz found "[a]fter evaluation of the records it more probable than not that his . . . knee, neck and ankle problems were service connected secondary to his back problem."  Later that month, the Veteran requested secondary service connection for the disabilities mentioned by Dr. Ortiz, and the subject of this appeal.    

The Board affords no probative weight to the opinion of Dr. Ortiz as it is inconsistent with the Veteran's medical records which show that normal posture was found on April 2005, September 2008, and September 2009 VA examinations, and normal spinal contour was found on February 2013 VA examination.  Therefore, the medical evidence does not show that the Veteran has the "bad posture, loss of correct alignment and loss of spinal curvature" which Dr. Ortiz claims caused the musculoskeletal conditions at issue.  See Nieves-Rodriguez; Stefl, supra.  Given that, the Board affords great probative weight to the opinion of the September 2009 VA examiner that the conditions at issue were not caused by, a result of, or secondary to, the Veteran's service-connected low back disability.  The Board also affords great probative weight to the opinion of the February 2013 VA examiner that the conditions at issue were not aggravated by the Veteran's service-connected low back disability.  These examiners elaborated that the biomechanics of the lumbar spine are not found to affect the anatomical areas at issue.  Thus, the Board concludes the claimed disabilities are not secondary to the Veteran's service connected lumbar spine disorder.  

On his February 2013 VA examination, the Veteran stated, for the first time, that these conditions were incurred in service.  He related that he sustained various injuries and was treated for these conditions in service.  The Veteran's service treatment records (STRs) are negative for any findings, complaints, or treatment of the musculoskeletal conditions at issue.  In fact, on a questionnaire dated in December 2003, the month before his separation from service in January 2004, the Veteran identified only his low back and sinusitis as medical issues, and he specifically indicated he did not have any illness or injury other that these which he identified.  Clinical evaluation of his spine and other musculoskeletal system revealed them to be normal.  

The Veteran also did not request service connection for the disabilities at issue when he requested service connection for four other disabilities in February 2005, and VA examinations in April and June 2005 are negative for any findings, complaints, or treatment of the musculoskeletal conditions at issue.  

Given the foregoing, the Board finds that the Veteran's recent statements that the conditions at issue were incurred in service are not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous records are entitled to more probative weight than the recollections of the Veteran and others of events which occurred years or even decades after discharge from service and made in the context of a claim for benefits; and one is usually more truthful when providing information for the purposes of medical diagnosis and treatment than when one is providing information for the purpose of receiving monetary compensation.) 

Finally there is no evidence that any cervical spine, knee or ankle arthritis became manifest within one year of his separation from service in January 2004.  

A reasonable doubt does not exist regarding any of these claims.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and it must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for neuropathy and radiculopathy of the lower extremities is denied.  

Service connection for degenerative joint disease of the right knee is denied. 

Service connection for degenerative joint disease of the left knee is denied. 

Service connection for a cervical spine disability is denied. 

Service connection for bulging disc and herniation is denied. 

Service connection for degenerative changes of the right ankle is denied. 

Service connection for degenerative changes of the left ankle is denied. 

Service connection for thoracic paravertebral myositis is denied. 


REMAND

Regarding the Veteran's psychiatric claim, the February 2013 psychiatric examiner stated that an opinion regarding aggravation could not be rendered without resorting to speculation because the baseline manifestations of the Veteran's psychiatric disorder was never stabilized.  The examiner noted that the Veteran's last psychiatric treatment was in 2007.  Regardless of whether a baseline can be determined, a resolution of the issue of whether the Veteran's service-connected low back disability is currently making the Veteran's psychiatric symptoms worse than they otherwise would be should be accomplished.  

In addition, the Veteran should be asked if he had subsequent psychiatric treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran report whether he has received psychiatric treatment since the last private treatment in July 2007 and records from those sources should be requested.

2.  Return the c-file to the VA compensation examiner who conducted the February 2013 mental disorders examination.  If, for whatever reason, this examiner is no longer available or able to provide the addendum opinion, then it should be obtained from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-file.  The designated examiner should first opine whether the Veteran's psychiatric symptoms are worse than they otherwise would be because of the Veteran's low back disability, or that the low back disability is currently contributing to the symptoms of the Veteran's psychiatric illness.  If so, the examiner should indicate, to the extent possible, the approximate date when the psychiatric symptoms changed as a result of the Veteran's back disorder, or when the low back disability is first shown to contribute to the symptoms of the Veteran's psychiatric illness.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the psychiatric claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


